The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “grid element” in Claim 9 and “skidding element” in Claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1-8 and 11-13 has been analyzed to determine whether it is directed to any judicial exceptions.
  
Step 2A, Prong 1
Each of Claims 1-8 and 11-13 recites at least one step or instruction for detecting a skidding of a robot, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. The method involves merely determining a normal or skidding state by comparing a change in measurement generated by an odometer to a change in measurement generated by a gyroscope.  Any structure, such as a processor, responsible for performing the calculation and determination steps is not claimed, therefore, it is unclear if the method steps are actually performed by the robot or a human.  Accordingly, each of Claims 1-8 and 11-13 recites an abstract idea.
Specifically, Claim 1 recites
1. (Original) A method for detecting a skidding of a robot, comprising: 
calculating a first angle change rate generated by two driving wheels within a preset time period (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
calculating a second angle change rate generated by a gyroscope within the preset time period (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
determining a difference between the first angle change rate and the second angle change rate as a first difference (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determining a maximum error value of the first angle change rate; determining a ratio of the first difference to the maximum error value as an angular velocity change error rate (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determining whether the angular velocity change error rate is greater than or equal to a preset value (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
when the angular velocity change error rate is greater than or equal to the preset value, determining that the robot is in a skidding state (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); and 
when the angular velocity change error rate is less than the preset value, determining that the robot is in a normal state (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG).  

Accordingly, as indicated above, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2-8 and 11-13 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claim 1 (and their respective dependent Claims 2-8 and 11-13) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 1), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: measurements from a gyroscope sensor are generically recited sensor inputs to a human or computer elements that perform the method steps in independent Claim 1 (and their respective dependent claims) which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 1 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (assumed but not claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 1 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 1 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1-8 and 11-13 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: measurements from a gyroscope sensor are generically recited sensor inputs to a human or computer elements that perform the method steps.  Any structure, such as a processor, responsible for performing the calculation and determination steps is not claimed, therefore, it is unclear if the method steps are actually performed by the robot or a human.
The above-identified additional elements are assumed to be generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per page 3 of Applicant’s specification, the Applicant  discusses the processor 50, generically described without structure or detailed drawings and thus, as admitted in their specification that such processor components are well understood, routine and conventional.
Accordingly, in light of Applicant’s specification, the claimed calculation and determination steps performed with what are is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processor.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 1-8 and 11-13 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the method for detecting a skidding of a robot of Claims 1-8 and 11-13 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1-8 and 11-13 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1-8 and 11-13 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1-8 and 11-13 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1-8 and 11-13 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1-8 and 11-13 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claims 9, 10, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 9, 10, and 14-20 has been analyzed to determine whether it is directed to any judicial exceptions. 
 
Step 2A, Prong 1
Each of Claims 9, 10, and 14-20 recites at least one step or instruction for a mapping method including detecting a skidding of a robot, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. The method involves merely determining a normal or skidding state by comparing a change in measurement generated by an odometer to a change in measurement generated by a gyroscope and marking the location of a skidding state.  Any structure, such as a processor, responsible for performing the calculation and determination steps is not claimed, therefore, it is unclear if the method steps are actually performed by the robot or a human.  Accordingly, each of Claims 9, 10, and 14-20 recites an abstract idea.
Specifically, Claim 9 recites
9. (Currently amended) A robot mapping method, comprising:
	calculating a first angle change rate generated by two driving wheels within a preset time period (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	calculating a second angle chance rate generated by a gyroscope within the preset time period (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	determining a difference between the first angle change rate and the second angle change rate as a first difference (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	determining a maximum error value of the first angle change rate (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	determining a ratio of the first difference to the maximum error value as an angular velocity change error rate (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	determining whether the angular velocity change error rate is greater than or equal to a preset value (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	when the angular velocity change error rate is greater than or equal to the preset value, determining that the robot is in a skidding state (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	when the angular velocity change error rate is less than the preset value, determining that the robot is in a normal state (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
	determining a grid element where a position point of the robot in the skidding state is located (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
marking the grid element as a skidding element (observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG).  

Accordingly, as indicated above, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 10 and 14-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claim 9 (and their respective dependent Claims 10 and 14-20) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 9), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: measurements from a gyroscope sensor are generically recited sensor inputs to a human or computer elements that perform the method steps in independent Claim 9 (and their respective dependent claims) which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 9 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (assumed but not claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 9 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 9 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 9, 10, and 14-20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: measurements from a gyroscope sensor are generically recited sensor inputs to a human or computer elements that perform the method steps.  Any structure, such as a processor, responsible for performing the calculation and determination steps is not claimed, therefore, it is unclear if the method steps are actually performed by the robot or a human.
The above-identified additional elements are assumed to be generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per page 3 of Applicant’s specification, the Applicant  discusses the processor 50, generically described without structure or detailed drawings and thus, as admitted in their specification that such processor components are well understood, routine and conventional.
Accordingly, in light of Applicant’s specification, the claimed calculation and determination steps performed with what are is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processor.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 9, 10, and 14-20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the method for detecting a skidding of a robot of Claims 9, 10, and 14-20 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 9, 10, and 14-20 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 9, 10, and 14-20 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 9, 10, and 14-20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 9, 10, and 14-20 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 9, 10, and 14-20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. US 2010/0023220 (hereafter Nakashima et al.).

Regarding Claim 1, Nakashima teaches:
1. (Original) A method for detecting a skidding of a robot (vehicle 1), comprising: 
calculating a first angle change rate generated by two driving wheels within a preset time period (Step S11);
calculating a second angle change rate generated by a gyroscope within the preset time period (Step S12);
determining a difference between the first angle change rate and the second angle change rate as a first difference (Step S13); 
determining a maximum error value of the first angle change rate; determining a ratio of the first difference to the maximum error value as an angular velocity change error rate (merely performing a mathematical equation to convert the measurement to angular velocity which is performed in Step S11); 
determining whether the angular velocity change error rate is greater than or equal to a preset value (Step S14); 
when the angular velocity change error rate is greater than or equal to the preset value, determining that the robot is in a skidding state (“Yes” in Step S14); and 
when the angular velocity change error rate is less than the preset value, determining that the robot is in a normal state (“No” in Step S14).  

Due to their dependency on Claim 1, Claims 2-8 and 11-13 are additionally rejected under Nakashima et al.

Claims 9, 10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2012/0219207 (hereafter Shin et al.).

Regarding Claim 9, Shin teaches:
9. (Currently amended) A robot (mobile robot 100) mapping method, comprising:
	calculating a first angle change rate generated by two driving wheels within a preset time period (encoders 142 – estimate first rotation angle, Step S210);
	calculating a second angle chance rate generated by a gyroscope within the preset time period (inertial sensor 141 – measures second rotation angle, S210) ;
	determining a difference between the first angle change rate and the second angle change rate as a first difference (Step S220);
	determining a maximum error value of the first angle change rate (Step S230);
	determining a ratio of the first difference to the maximum error value as an angular velocity change error rate (merely performing a mathematical equation to convert the measurement to angular velocity which is performed in Step S210);
	determining whether the angular velocity change error rate is greater than or equal to a preset value (Step S240);
	when the angular velocity change error rate is greater than or equal to the preset value, determining that the robot is in a skidding state (Step S250 and S400);
	when the angular velocity change error rate is less than the preset value, determining that the robot is in a normal state (Step S250);
	determining a grid element where a position point of the robot in the skidding state is located (Step S600 – includes identifying map location where slip occurred);
marking the grid element as a skidding element (Step S600 – includes correction of location and escaping the slip region).  

Due to their dependency on Claim 9, Claims 10 and 14-20 are additionally rejected under Shin et al.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with slip detection.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.